J-S05010-17
J-S05011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.S.                         IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
APPEAL OF: K.W.
                                                     No. 1533 MDA 2016


                 Appeal from the Order Entered August 17, 2016
              In the Court of Common Pleas of Cumberland County
               Juvenile Division at No(s): CP-21-DP-0000065-2015


IN RE: ADOPTION OF: J.S., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
APPEAL OF: K.W., MOTHER
                                                     No. 1540 MDA 2016


                 Appeal from the Order Entered August 17, 2016
              In the Court of Common Pleas of Cumberland County
                   Orphans' Court at No(s): 69 Adoptions 2016


BEFORE: BENDER, P.J.E., PANELLA, J., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED MARCH 06, 2017

        K.W. (“Mother”) appeals from the orders dated August 17, 2016,

which changed the permanency goal for the minor child, J.S. (“Child”) (born

in April of 2014), from reunification with his parents to adoption, and

terminated Mother’s parental rights to Child,1 pursuant to section 2511(a)(8)


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   J.S. (“Father”) voluntarily consented to the termination of his parental
rights to Child at the August 17, 2016 permanency review/termination
hearing.
J-S05010-17
J-S05011-17


and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.2 After careful review

of the record and applicable law, we affirm.

       In its Pa.R.A.P. 1925(a) opinion, the orphans’ court set forth the

following factual background of this case:

              Cumberland County Children and Youth Services [(“CYS”)]
       first became involved on December 15, 2014, when it received a
       referral alleging drug abuse by the parents.        Both parents
       admitted to drug use. A safety plan was put in place that
       prohibited unsupervised contact between the parents and
       [Child]. [Child] was adjudicated dependent on April 30, 2015.
       After being adjudicated dependent, [Child] was placed in the
       legal and physical custody of his paternal grandparents.

              Mother’s contact with [CYS] has been infrequent due to
       her drug use. From January to July of 2015, [CYS] made
       frequent home visits and discussed the ongoing need for drug
       treatment. In that time she had six drug tests, all of which were
       positive for heroin.

            Mother left the area for Texas in August[] 2015.
       Thereafter, Mother moved to Spokane, Washington to live with
       her parents. It was in Washington that she began intensive
       outpatient treatment for her drug addiction in early 2016.

             In April of 2016, Mother advised the CYS caseworker that
       she wanted to return to Pennsylvania to work toward
       reunification. She returned in late April. She began using drugs
       almost immediately upon her return. She was incarcerated on
       pre-existing warrants on April 29, 2016[,] after police were
       called due to a fight between her and Father. She was released
       from jail on June 3, 2016. She returned to Father and they fed
       each other’s drug dependency.



____________________________________________


2
  For ease of disposition, we consolidate the appeals at Nos. 1533 MDA 2016
and 1540 MDA 2016 sua sponte, as the issues in both matters are closely
related.



                                           -2-
J-S05010-17
J-S05011-17

               After she returned to Pennsylvania in April[] 2016, Mother
         did not contact [CYS] until August 10, 2016. The only reason
         she called then was to ask for help finding a detox bed. No bed
         was available at that time. As of the date of the [permanency
         review/termination] hearing, on August 17, 2016, Mother was
         residing in a domestic violence shelter.

               Mother did not see [Child] from the time she left for Texas
         in the summer of 2015 until April[] 2016[,] when his paternal
         grandmother brought him on a trip to Washington. She has not
         seen him since then except for one occasion via [S]kype. She
         has not seen him since returning to Pennsylvania.

               Mother’s struggles with heroin have been epic. To the
         date of the hearing, she had participated in at least seven drug
         and alcohol programs, as well as five detox stays.

               [Child] is doing extremely well in the home of his paternal
         grandparents. He is a happy and healthy two-year old. He has
         resided with his grandparents since he was about three months
         old. They love him and are prepared to adopt him.

Orphans’ Court Opinion (“OCO”), 10/18/16, at 1-3 (internal footnotes

omitted).

         On March 9, 2016, CYS filed a petition to schedule a goal change to

adoption permanency hearing.          Subsequently, CYS filed a petition for

involuntary termination of parental rights on July 28, 2016. A joint hearing

was held on these matters on August 17, 2016.          After hearing testimony

from Mother, Father, CYS, and the paternal grandfather, the court entered

orders on that same date, changing the permanency goal from reunification

with Child’s parents to adoption and terminating Mother’s parental rights to

Child.

         On September 16, 2016, Mother filed timely notices of appeal.       She

now presents the following issues for our review:



                                       -3-
J-S05010-17
J-S05011-17

      I.     Did the [orphans’ court] err as a matter of law and abuse
             its discretion in determining that [CYS] presented evidence
             so clear, direct, weighty, and convincing as to enable the
             fact finder to come to a clear conviction without hesitancy,
             of the truth of the precise facts in issue?

      II.    Did the [orphans’ court] err as a matter of law and abuse
             its discretion in determining the best interests of [Child]
             would be served by changing the permanency goal from
             reunification to adoption, when the evidence indicated that
             Mother could provide for [Child’s] needs and appropriately
             parent [Child]?

      III.   Did the [orphans’ court] err as a matter of law and abuse
             its discretion in determining the best interest of [Child]
             would be served by terminating the parental rights of
             Mother, when the evidence indicated that the original
             reasons for placement of [Child] no longer exist or had
             been substantially eliminated?

Mother’s Brief at 5.

       To begin, we deem Mother’s first claim to be waived for failure to

develop her argument. Mother baldly states in her brief that the lower court

erred “in determining that CYS presented evidence so clear, direct, weighty,

and convincing as to enable the fact finder to come to a clear conviction

without hesitancy, of the truth of the precise facts in issue.” Mother’s Brief

at 10. Mother fails, however, to explain precisely what evidence or “facts in

issue” to which this statement refers. In fact, Mother’s brief is completely

void of any discussion whatsoever of this claim. It has been well-established

that “[w]hen briefing[,] … it is an appellant’s duty to present arguments that

are sufficiently developed for our review. The brief must support the claims

with pertinent discussion, with references to the record and with citations to

legal authorities.”    In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012).      We


                                     -4-
J-S05010-17
J-S05011-17


have further stated that “[w]e will not act as counsel and will not develop

arguments on behalf of an appellant.       Moreover, when defects in a brief

impede our ability to conduct meaningful appellate review, we may dismiss

the appeal entirely or find certain issues to be waived.” Id.

      Pennsylvania Rule of Appellate Procedure 2119 expressly states that

the argument section of a brief “shall be divided into as many parts as there

are questions to be argued; and shall have at the head of each part—in

distinctive type or in type distinctively displayed—the particular point treated

therein, followed by such discussion and citation of authorities as are

deemed pertinent.” Pa.R.A.P. 2119(a). “Appellate arguments which fail to

adhere to [the Rules of Appellate Procedure] may be considered waived, and

arguments which are not appropriately developed are waived.” Coulter v.

Ramsden, 94 A.3d 1080, 1088 (Pa. Super. 2014). Here, despite the fact

that Mother lists three issues in her “Statement of Questions Involved,” the

argument section of her brief only contains one section, in which all of her

claims are jumbled, making it difficult for this Court to decipher her

arguments. To the extent that we were able to conduct a meaningful review

of the other two claims raised by Mother on appeal, those issues are

addressed herein.    However, we are constrained to deem waived the first

issue due to Mother’s complete failure to develop this claim.

        In addressing Mother’s second issue regarding the permanency goal

change, we are guided by the following:

            In cases involving a court’s order changing the placement

                                     -5-
J-S05010-17
J-S05011-17

      goal … to adoption, our standard of review is abuse of discretion.
      In re N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that
      the trial court abused its discretion, we must determine its
      judgment was “manifestly unreasonable,” that the court
      disregarded the law, or that its action was “a result of partiality,
      prejudice, bias or ill will.” Id. (quoting In re G.P.-R., 851 A.2d
967, 973 (Pa. Super. 2004)). While this Court is bound by the
      facts determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a “responsibility
      to ensure that the record represents a comprehensive inquiry
      and that the hearing judge has applied the appropriate legal
      principles to that record.” In re A.K., 906 A.2d 596, 599 (Pa.
      Super. 2006). Therefore, our scope of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Furthermore, this Court has stated:

            Placement of and custody issues pertaining to dependent
      children are controlled by the Juvenile Act [42 Pa.C.S. §§ 6301-
      65], which was amended in 1998 to conform to the federal
      Adoption and Safe Families Act (“ASFA”). The policy underlying
      these statutes is to prevent children from languishing indefinitely
      in foster care, with its inherent lack of permanency, normalcy,
      and long-term parental commitment.           Consistent with this
      underlying policy, the 1998 amendments to the Juvenile Act, as
      required by the ASFA, place the focus of dependency
      proceedings, including change of goal proceedings, on the child.
      Safety, permanency, and well-being of the child must take
      precedence over all other considerations, including the rights of
      the parents.

In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006) (citations and footnotes

omitted).   Additionally, we recognize that “the agency has the burden to

show a goal change would serve the child’s best interests….” In re R.M.G.,

997 A.2d 339, 347 (Pa. Super. 2010).

      Specifically, section 6351 of the Juvenile Act provides direction to the

court for the disposition of dependent children, stating in pertinent part:


                                     -6-
J-S05010-17
J-S05011-17

     § 6351. Disposition of dependent child

                                     …

     (f) Matters to be determined at permanency hearing.—At
     each permanency hearing, a court shall determine all of the
     following:

     (1) The continuing necessity for and appropriateness of the
     placement.
     (2) The appropriateness, feasibility and extent of compliance
     with the permanency plan developed for the child.
     (3) The extent of progress made toward alleviating the
     circumstances which necessitated the original placement.
     (4) The appropriateness and feasibility of the current placement
     goal for the child.
     (5) The likely date by which the placement goal for the child
     might be achieved.
     (5.1) Whether reasonable efforts were made to finalize the
     permanency plan in effect.
     (6) Whether the child is safe.

                                     …

     (9) If the child has been in placement for at least 15 of the last
     22 months or the court has determined that aggravated
     circumstances exist and that reasonable efforts to prevent or
     eliminate the need to remove the child from the child’s parent,
     guardian or custodian or to preserve and reunify the family need
     not be made or continue to be made, whether the county agency
     has filed or sought to join a petition to terminate parental rights
     and to identify, recruit, process and approve a qualified family to
     adopt the child unless:

           (i)    the child is being cared for by a relative best
           suited to the physical, mental and moral welfare of
           the child;
           (ii) the county agency has documented a compelling
           reason for determining that filing a petition to
           terminate parental rights would not serve the needs
           and welfare of the child; or
           (iii) the child's family has not been provided with
           necessary services to achieve the safe return to the



                                    -7-
J-S05010-17
J-S05011-17

           child's parent, guardian or custodian within the time
           frames set forth in the permanency plan.

                                     …

     (f.1)     Additional    determination.—Based         upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

     (1) If and when the child will be returned to the child's parent,
     guardian or custodian in cases where the return of the child is
     best suited to the safety, protection and physical, mental and
     moral welfare of the child.
     (2) If and when the child will be placed for adoption, and the
     county agency will file for termination of parental rights in cases
     where return to the child's parent, guardian or custodian is not
     best suited to the safety, protection and physical, mental and
     moral welfare of the child.
     (3) If and when the child will be placed with a legal custodian in
     cases where the return to the child’ parent, guardian or
     custodian or being placed for adoption is not best suited to the
     safety, protection and physical, mental and moral welfare of the
     child.
     (4) If and when the child will be placed with a fit and willing
     relative in cases where return to the child’s parent, guardian or
     custodian, being placed for adoption or being placed with a legal
     custodian is not best suited to the safety, protection and
     physical, mental and moral welfare of the child.
     (5) If and when the child will be placed in another living
     arrangement intended to be permanent in nature which is
     approved by the court in cases where the county agency has
     documented a compelling reason that it would not be best suited
     to the safety, protection and physical, mental and moral welfare
     of the child to be returned to the child’s parent, guardian or
     custodian, to be placed for adoption, to be placed with a legal
     custodian or to be placed with a fit and willing relative.

     (f.2) Evidence.—Evidence of conduct by the parent that places
     the health, safety or welfare of the child at risk, including
     evidence of the use of alcohol or a controlled substance that
     places the health, safety or welfare of the child at risk, shall be
     presented to the court by the county agency or any other party


                                    -8-
J-S05010-17
J-S05011-17

      at any disposition or permanency hearing whether or not the
      conduct was the basis for the determination of dependency.

      (g) Court order.—On the basis of the determination made
      under subsection (f.1), the court shall order the continuation,
      modification or termination of placement or other disposition
      which is best suited to the safety, protection and physical,
      mental and moral welfare of the child.

42 Pa.C.S. § 6351(f), (f.1), (f.2), (g).

      Additionally, this Court has provided further considerations that apply

in goal change situations, stating:

      Because the focus is on the child's best interests, a goal change
      to adoption might be appropriate, even when a parent
      substantially complies with a reunification plan. In re N.C.,
      supra [at] 826-27. Where a parent’s “skills, including [his or]
      her judgment with regard to the emotional well-being of her
      children, remain problematic[,]” a goal change to adoption might
      be appropriate, regardless of the parent’s compliance with a
      permanency plan. Id. at 825. The agency is not required to
      offer services indefinitely, where a parent is unable to properly
      apply the instruction provided. In re A.L.D., 797 A.2d 326, 340
      (Pa. Super. 2002). See also In re S.B., supra at 981 (giving
      priority to child’s safety and stability, despite parent’s substantial
      compliance with permanency plan); In re A.P., 728 A.2d 375,
      379 (Pa. Super. 1999), appeal denied, 560 Pa. 693, 743 A.2d
912 (1999) (holding where, despite willingness, parent cannot
      meet “irreducible minimum parental responsibilities, the needs of
      the child must prevail over the rights of the parent”). Thus,
      even where the parent makes earnest efforts, the “court cannot
      and will not subordinate indefinitely a child’s need for
      permanence and stability to a parent’s claims of progress and
      hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,
      513 (Pa. Super. 2006).

In re R.M.G., 997 A.2d at 347.

      Here, Mother argues that “the original reasons for [] Child’s placement

either had been eliminated or [were] in the process of being eliminated, and



                                      -9-
J-S05010-17
J-S05011-17


as such, the goal should not have been changed to adoption….”        Mother’s

Brief at 12-13.    Mother elaborates, stating that the original reason for

placement was primarily her drug use and that she participated in intensive

outpatient drug and alcohol treatment in Washington State. Mother claims

she successfully completed the drug and alcohol treatment while living in

Washington, and that she was clean and sober for six months. See id. at

13.   However, Mother avers that she had no choice but to return to

Pennsylvania to work on her goals to satisfy CYS and to reunite with Child.

She attempts to shift the blame for her failure to maintain her sobriety onto

CYS, as follows:

      Mother knew that her sobriety would be at risk i[f] she returned
      to Pennsylvania. However, she felt she had no choice. Mother
      could not prove to CYS that she was meeting her goals and
      remaining drug free when they were refusing to have her drug
      tested in Washington because paying $53.00 per test is too
      expensive. Moreover, because CYS doesn’t contract with any
      parenting services in Washington state, if Mother wanted to
      meet her goal of improving her parenting, she had to do it in
      Cumberland County, Pennsylvania. CYS offered Mother no other
      choices. Had CYS been willing to work with Mother and offer her
      services in Washington, it is submitted that she would have
      remained clean and been reunified with [Child].

Mother’s Brief at 13.

      The record belies Mother’s accusations that CYS “blatantly refused” to

assist her or to provide her with services while living with her family in

Washington. See Mother’s Brief at 14. To the contrary, CYS states that it

“provided no barrier to Mother to work on her goals in Washington, it just

wouldn’t fund it.” CYS’s Brief at 10. CYS further averred that “[i]n an effort


                                    - 10 -
J-S05010-17
J-S05011-17


to facilitate the Child joining her in Washington, CYS submitted an Interstate

Compact Home Study request. By the time it was received and processed in

Washington, Mother had already returned to Pennsylvania.” Id. See also

N.T. Hearing, 8/17/16, at 24-25.         Furthermore, based on Mother’s own

testimony, it is clear that she is still struggling with drug use. See id. at 40

(Mother’s admitting that she relapsed within six days of returning to

Pennsylvania and reuniting with Father).

      Moreover, our review of the permanency goal change order reveals

that the lower court thoroughly addressed all of the appropriate matters as

set forth in section 6351(f) of the Juvenile Act. Specifically, with regard to

Mother’s compliance with the permanency plan, the court found “[t]here has

been minimal compliance with permanency plan, in that [Mother] has not

met the objectives on her service plan and does not place the needs of

[Child] above her own.       She has not demonstrated that [sic] ability to

maintain   her   sobriety,   housing     or     complete   parenting   education.”

Permanency Review Order, 8/17/16, at 1. Additionally, the court found that

Mother has made “minimal progress toward alleviating the circumstances

which necessitated the original placement.”          Id.   Accordingly, the court

concluded that the prior permanency plan developed for Child with the goal

of reunification is no longer feasible and that the plan needs to reflect a goal

change to adoption. See id. at 2.

      We determine that there is competent evidence in the record to

support the court’s conclusion that, despite her attempts, Mother made

                                       - 11 -
J-S05010-17
J-S05011-17


insufficient progress toward alleviating the circumstances which necessitated

Child’s original placement.   Accordingly, we agree with the lower court’s

determination that Child’s best interests are served by changing Child’s

permanency placement goal from reunification to adoption, and we discern

no abuse of discretion on the part of the orphans’ court in so ordering. We

affirm the order changing the permanency goal to adoption.

     Next, we examine Mother’s third and final claim regarding the

termination of her parental rights under the following standard:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to
     accept the findings of fact and credibility determinations of the
     trial court if they are supported by the record. In re: R.J.T.,
     608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
     are supported, appellate courts review to determine if the trial
     court made an error of law or abused its discretion. Id.; R.I.S.,
     36 A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As has been
     often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 575 Pa. 647, [654-655,] 838 A.2d 630,
     634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and

                                    - 12 -
J-S05010-17
J-S05011-17

     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, [165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. In re S.H., 879 A.2d 802, 806 (Pa.

Super. 2005). We have previously stated:

     The standard of clear and convincing evidence is defined as
     testimony that is so clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) (internal quotation

marks omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interest of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention



                                    - 13 -
J-S05010-17
J-S05011-17

      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted). This Court must agree with only one subsection of

2511(a), in addition to section 2511(b), in order to affirm the termination of

parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).

      In this case, CYS sought termination of parental rights under Sections

2511(a)(2), (5), (8), and (b), which provide as follows:

      (a)    General Rule.—The rights of a parent in regard to a child
             may be terminated after a petition filed on any of the
             following grounds:
                                    …

             (2) The repeated and continued incapacity, abuse, neglect
             or refusal of the parent has caused the child to be without
             essential parental care, control or subsistence necessary
             for his physical or mental well-being and the conditions
             and causes of the incapacity, abuse, neglect or refusal
             cannot or will not be remedied by the parent.
                                       …

             (5) The child has been removed from the care of the
             parent by the court or under a voluntary agreement with
             an agency for a period of at least six months, the
             conditions which led to the removal or placement of the
             child continue to exist, the parent cannot or will not
             remedy those conditions within a reasonable period of
             time, the services or assistance reasonably available to
             the parent are not likely to remedy the conditions which
             led to the removal or placement of the child within a
             reasonable period of time and termination of the parental
             rights would best serve the needs and welfare of the child.
                                       …

             (8) The child has been removed from the care of the
             parent by the court or under a voluntary agreement with
             an agency, 12 months or more have elapsed from the date

                                    - 14 -
J-S05010-17
J-S05011-17

           of removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and
           termination of parental rights would best serve the needs
           and welfare of the child.

                                      …

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care of found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (5), and (8); (b). The orphans’ court concluded

that CYS provided clear and convincing evidence that Mother’s parental

rights should be terminated pursuant to all three subsections of Section

2511(a); however, the court focused its opinion on the grounds set forth in

subsection (8). See OCO at 4-5.

     As we addressed the application of section 2511(a)(8) in In re Z.P.,

994 A.2d 1108 (Pa. Super. 2010), we noted:

     “To terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or
     more from the date of removal; (2) the conditions which led to
     the removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.” In re Adoption of M.E.P., 825 A.2d
1266, 1275-76 (Pa. Super. 2003); 23 Pa.C.S.A. § 2511(a)(8).
     “Section 2511(a)(8) sets a 12-month frame for a parent to
     remedy the conditions that led to the children’s removal by the
     court.” In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once
     the 12-month period has been established, the court must next

                                    - 15 -
J-S05010-17
J-S05011-17

      determine whether the conditions that led to the child’s removal
      continue to exist, despite the reasonable good faith efforts of
      [CYS] supplied over a realistic time period. Id. Termination
      under Section 2511(a)(8) does not require the court to evaluate
      a parent’s current willingness or ability to remedy the conditions
      that initially caused placement or the availability or efficacy of
      [CYS’s] services. In the Adoption of T.B.B., 835 A.2d 387,
      396 (Pa. Super. 2003); In re Adoption of M.E.P., supra.

      “The statute permitting the termination of parental rights
      outlines certain irreducible minimum requirements of care that
      parents must provide for their children, and a parent who cannot
      or will not meet the requirements within a reasonable time
      following intervention by the state may properly be considered
      unfit and have his parental rights terminated.” In re B.L.L.,
      787 A.2d 1007, 1013 (Pa. Super. 2001).

In re Z.P., 994 A.2d at 1118.

      Here, in support of its finding that grounds for terminating Mother’s

parental rights were sufficiently established under 23 Pa.C.S. § 2511(a)(8),

the orphans’ court succinctly stated the following:

             [Child] was removed from Mother’s care on April 30,
      2015[,] as a result of her drug addiction. At the time we
      entered the order terminating her parental rights, [Child] had
      been in placement continuously for over fifteen months. During
      that time, Mother had made virtually no progress toward ending
      her drug dependency.

            Mother’s heroin use hampered her ability to stay in contact
      with [CYS] and [Child]. She had gone months at a time without
      contacting [CYS]. She has had extremely infrequent contact
      with [Child] since he has been removed from her care. Mother
      has not physically seen [Child] since April of 2016. Although she
      returned to Pennsylvania in April[] 2016[,] to work on
      reunification, she has had no contact with [Child] since her
      return. Rather than work on reunification, she directed all of her
      energy toward getting high.

OCO at 4-5.




                                    - 16 -
J-S05010-17
J-S05011-17


         As discussed supra, Mother’s attempt to shift the blame for her

relapsing is to no avail.     The record reveals that Mother relapsed within a

mere six days of returning to Pennsylvania and was incarcerated for thirty-

eight days as a result of outstanding criminal matters. At the termination

hearing, Mother asked the court to give her “just a little more time,” and

claimed to be detoxing herself. N.T. Hearing at 43-44. However, the court

responded: “You’ve had plenty of time to get your act together.” Id. at 52.

This Court has previously acknowledged:

         Parental duty requires that the parent act affirmatively with good
         faith interest and effort, and not yield to every problem, in order
         to maintain the parent-child relationship to the best of his …
         ability, even in difficult circumstances. A parent must utilize all
         available resources to preserve the parental relationship, and
         must exercise reasonable firmness in resisting obstacles placed
         in the path or maintaining the parent-child relationship. Parental
         rights are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities while
         others provide the child with [the child’s] physical and emotional
         needs.”

In re Z.P., 994 A.2d at 1119 (quoting In re B., N.M., 856 A.2d 847, 855

(Pa. Super. 2004)) (emphasis added).

         The record clearly reflects that the conditions which initially led to the

removal of Child from his Mother’s care continue to exist and that

termination of Mother’s parental rights would serve the needs and welfare of

Child.     Accordingly, we conclude that the orphans’ court’s determinations

regarding section 2511(a)(8) are supported by sufficient, competent

evidence in the record.



                                       - 17 -
J-S05010-17
J-S05011-17


      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “intangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1992)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Mother argues that the lower court failed to adequately address “the

bonding issue” between her and Child.         See Mother’s Brief at 14.   To the

contrary, in further support of its conclusion that termination of Mother’s

parental rights is in the best interest of Child, the court expressly stated the

following:

      [Child] is thriving in the home of his grandparents, where he has
      resided since he was three months old. They are the only


                                     - 18 -
J-S05010-17
J-S05011-17

      parents he has known virtually his entire life. He is loved by and
      bonded with them. The termination of Mother’s parental rights
      will enable his grandparents to adopt him and give him the
      permanency he deserves. Furthermore, because of her lack of
      significant contact with [Child], we are satisfied that he will not
      suffer any adverse effects from the termination of these parental
      rights.

OCO at 5.

      As there is competent evidence in the record that supports the lower

court’s credibility and weight assessments regarding Child’s needs and

welfare, and the absence of any bond with Mother, we conclude that the

court did not abuse its discretion as to section 2511(b). See S.P., 47 A.3d

at 826-27. Accordingly, we affirm the order terminating Mother’s parental

rights to Child.

      Order changing permanency goal to adoption affirmed.                  Order

involuntarily terminating parental rights of Mother affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/6/2017




                                    - 19 -